177 S.E.2d 765 (1970)
10 N.C. App. 101
STATE of North Carolina
v.
Jimmy Lee WINGARD.
No. 7026SC451.
Court of Appeals of North Carolina.
December 16, 1970.
Appeal Dismissed January 20, 1971.
*767 Atty. Gen. Robert Morgan, by Trial Attorney James E. Magner, Jr., Raleigh, for the State.
Hasty & Kratt, by John H. Hasty, Charlotte, for defendant appellant.
Appeal Dismissed by Supreme Court January 20, 1971.
PARKER, Judge.
Appellant's first four assignments of error are directed to the admission of evidence relative to the plastic glass or cup and the chemical analysis of its contents. The record reveals and appellant admits that no objection was made at the time this evidence was introduced. It did not result from questions asked by the trial judge or a juror, nor was it forbidden by statute. Therefore, even if it had been incompetent, failure to object to this evidence in apt time waived any objection so that its admission will not be reviewed on appeal. State v. Blackwell, 276 N.C. 714, 174 S.E.2d 534. In our view, however, the evidence was entirely competent and admissible. The State did sufficiently connect the liquid analyzed by the chemist with the liquid which defendant threw in Wolfe's face to permit the jury to find they were the same substance.
Appellant next assigns as error the denial of his motions for nonsuit, contending that the State's evidence failed to show the specific intent to "murder, maim or disfigure," an essential element of the crime described in G.S. § 14-30.1. We find no merit in this contention. One who, without provocation, deliberately throws corrosive acid or alkali into the face and eyes of another, thereby causing serious injuries, is in no position to complain if a jury finds that he intended his act to produce the very result which it did produce. Juries must frequently ascertain intent from evidence as to a person's actions. Nor was it necessary for the jury to find that the intent to murder, maim, or disfigure was the sole or even the dominant motivation for defendant's actions. The possibility he may have also harbored an intent to rob would not preclude a jury finding he intended to maim his victim in the process. Intent and motivation are often complex; as an element of crime they need not be neatly compartmentalized. There was in this case substantial evidence from which the jury could legitimately find defendant guilty of every essential element of the crime with which he was charged, and there was no error in overruling his motions for nonsuit.
Appellant's assignments of error directed to the court's charge to the jury are also without merit. Indeed, the charge given in this case could well serve as a model of what a clear, brief, and yet complete and accurate instruction to the jury should be. The court accurately stated the evidence to the extent necessary to explain the application of the law thereto and properly declared and explained the law arising on the evidence given in the case. The jury was instructed in clear and understandable language as to what facts they were required to find in order to return their verdict. Under the evidence in this case the court did not commit error in charging on the lesser included offense of assault, and even if this had been error, it would have been prejudicial to the State, not to the defendant, who has no cause to complain. State v. Rogers, 273 N.C. 208, 159 S.E.2d 525.
In the trial and judgment we find
No error.
MALLARD, C. J., and HEDRICK, J., concur.